Exhibit 10.3



 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







 
GUARANTY AND COLLATERAL AGREEMENT


dated as of September 9, 2008


made by


PETRO RESOURCES CORPORATION


and


EACH OF THE OTHER GRANTORS (AS DEFINED HEREIN)


in favor of


CIT CAPITAL USA INC.,
as Administrative Agent




 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

 

TABLE OF CONTENTS
 

   
Page
 
ARTICLE I
   
DEFINITIONS
 
Section 1.01
Definitions.
1
Section 1.02
Other Definitional Provisions
5
Section 1.03
Rules of Interpretation
5
       
ARTICLE II
   
GUARANTEE
       
Section 2.01
Guarantee.
6
Section 2.02
Right of Contribution
6
Section 2.03
No Subrogation
7
Section 2.04
Guaranty Amendments, Etc. with respect to the Borrower Obligations
7
Section 2.05
Waivers
8
Section 2.06
Guaranty Absolute and Unconditional.
8
Section 2.07
Reinstatement
9
Section 2.08
Payments
10
       
ARTICLE III
   
GRANT OF SECURITY INTEREST
       
Section 3.01
Grant of Security Interest
10
Section 3.02
Transfer of Pledged Securities
11
       
ARTICLE IV
   
REPRESENTATIONS AND WARRANTIES
       
Section 4.01
Representations in Credit Agreement
12
Section 4.02
Title; No Other Liens
12
Section 4.03
Perfected First Priority Liens
12
Section 4.04
Grantor Information
12
Section 4.05
Inventory and Equipment
13
Section 4.06
Deposit Accounts and Securities Accounts
13
Section 4.07
Farm Products
13
Section 4.08
Investment Property
13
Section 4.09
Receivables
14
Section 4.10
Contracts
14
Section 4.11
Intellectual Property
14
Section 4.12
Commercial Tort Claims
15
Section 4.13
Benefit to the Guarantors
15

 

--------------------------------------------------------------------------------


 

 
ARTICLE V
   
COVENANTS
       
Section 5.01
Covenants and Events of Default in Credit Agreement
15
Section 5.02
Delivery of Instruments, Certificated Securities and Chattel Paper
16
Section 5.03
Maintenance of Perfected Security Interest; Further Documentation
16

Section 5.04
Changes in Locations, Name, Etc.
16
Section 5.05
Notices
17
Section 5.06
Investment Property
17
Section 5.07
Intellectual Property
19
Section 5.08
Commercial Tort Claims
20
       
ARTICLE VI
   
REMEDIAL PROVISIONS
       
Section 6.01
Certain Matters Relating to Receivables
20
Section 6.02
Communications with Obligors; Grantors Remain Liable
21
Section 6.03
Pledged Securities.
22
Section 6.04
Proceeds to be Turned Over to Administrative Agent
23
Section 6.05
Application of Proceeds
23
Section 6.06
Code and Other Remedies
23
Section 6.07
Registration Rights
24
Section 6.08
Waiver; Deficiency
25
Section 6.09
Non-Judicial Enforcement
25
       
ARTICLE VII
   
THE ADMINISTRATIVE AGENT
       
Section 7.01
Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
25
Section 7.02
Duty of Administrative Agent
27
Section 7.03
Execution of Financing Statements
28
Section 7.04
Authority of Administrative Agent
28
       
ARTICLE VIII
   
SUBORDINATION OF INDEBTEDNESS
       
Section 8.01
Subordination of All Grantor Claims
29
Section 8.02
Claims in Bankruptcy
29
Section 8.03
Payments Held in Trust
29
Section 8.04
Liens Subordinate
30
Section 8.05
Notation of Records
30

 

--------------------------------------------------------------------------------


 

 
ARTICLE IX
   
MISCELLANEOUS
       
Section 9.01
No Waiver by Course of Conduct; Cumulative Remedies
30
Section 9.02
Notices
30
Section 9.03
Enforcement Expenses; Indemnities
30
Section 9.04
Amendments in Writing
31
Section 9.05
Successors and Assigns
31
Section 9.06
Survival; Revival; Reinstatement.
31
Section 9.07
Counterparts; Integration; Effectiveness.
32
Section 9.08
Severability
32
Section 9.09
Set-Off
33
Section 9.10
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
33
Section 9.11
Headings
34
Section 9.12
Acknowledgments
34
Section 9.13
Additional Grantors and Additional Pledged Securities
35
Section 9.14
Releases
35
Section 9.15
Acceptance
36
Section 9.16
Intercreditor Agreement
36

 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULES:
1           Notice Addresses
2           Investment Property
3           Perfection Matters
4           Location of Jurisdiction of Organization and Chief Executive Office
5           Inventory and Equipment Locations
6           Intellectual Property
7           Existing Permitted Financing Statements
8           Deposit Accounts and Securities Accounts


ANNEXES:
I           Form of Acknowledgment and Consent
II          Form of Assumption Agreement
III         Form of Supplement



 
 

--------------------------------------------------------------------------------

 

This GUARANTY AND COLLATERAL AGREEMENT, dated as of September 9, 2008, is made
by Petro Resources Corporation, a Delaware corporation (the “Borrower”) and each
of the signatories hereto (the Borrower and each of the signatories hereto,
together with any Subsidiary of the Borrower that becomes a party hereto from
time to time after the date hereof, the “Grantors”) in favor of CIT Capital USA
Inc., as administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of September 9, 2008 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the
Administrative Agent and the Lenders.
 
R E C I T A L S
 
A.           It is a condition precedent to the obligation of the Lenders to
make their respective loans to and extensions of credit on behalf of the
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Lenders.
 
B.           Now, therefore, in consideration of the premises herein and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective loans to and
extensions of credit on behalf of the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Lenders, as
follows:
 
ARTICLE I
Definitions
 
Section 1.01 Definitions.
 
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement, and all
uncapitalized terms which are defined in the UCC (as defined herein) on the date
hereof are used herein as so defined.
 
(b) The following terms are used herein as defined in the UCC on the date
hereof:  Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Contracts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Fixtures, General Intangibles,  Instruments, Inventory, Letter-of-Credit Rights,
Proceeds, Securities Accounts, Supporting Obligations, and Tangible Chattel
Paper.
 
(c) The following terms have the following meanings:
 
“Acknowledgment and Consent” means an Acknowledgement and Consent substantially
in the form attached hereto as Annex I.
 
“Administrative Agent” has the meaning assigned such term in the Preamble.
 
“Agreement” means this Guaranty and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 
-1-

--------------------------------------------------------------------------------

 

“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex II.
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time.
 
“Borrower” has the meaning assigned such term in the Preamble.
 
“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and reimbursement obligations in respect of Letters of
Credit, the Indebtedness, and all other obligations and liabilities of the
Borrower and the other Grantors (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and LC Exposure and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Secured Documents, in each case, whether on
account of principal, interest, reimbursement obligations, payments in respect
of an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Secured Parties that are required to be paid by the Borrower pursuant to the
terms of any of the Secured Documents).
 
“Collateral” has the meaning assigned such term in Section 3.01.
 
“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.01 or Section 6.04.
 
“Copyrights” means the collective reference to (a) all copyrights arising under
the laws of the United States, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
and (b) the right to obtain all renewals thereof.
 
“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“Credit Agreement” has the meaning assigned such term in the Preamble.
 
“Deposit Account” has the meaning given such term in the Uniform Commercial Code
of any applicable jurisdiction and, in any event, including any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“Grantors” has the meaning assigned such term in the Preamble.
 
-2-

--------------------------------------------------------------------------------


 
“Grantor Claims” has the meaning assigned to such term in Section 8.01.
 
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Secured Document to which such Guarantor is a party (including, without
limitation, Article II of this Agreement), in each case, whether on account of
principal, interest, guarantee obligations, reimbursement obligations, payments
in respect of an early termination date, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party under any Secured Document).
 
“Guarantors” means the collective reference to all Grantors other than the
Borrower.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
 
“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
 
“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9.102(a)(49) of the UCC and (b)
whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Securities.
 
“Issuers” means the collective reference to each issuer of any Investment
Property.
 
“Lenders” has the meaning assigned such term in the Preamble.
 
“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 in which such Grantor has an interest.
 
“LLC Agreement” means each operating agreement relating to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
 
“Obligations” means:  (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.
 
“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 in which such Grantor has an interest.
 
“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
 
-3-

--------------------------------------------------------------------------------


 
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any thereof referred to in Schedule 6.
 
“Patents” means the collective reference to (a) all letters patent of the United
States, any other country or any political subdivision thereof, all reissues and
extensions thereof and all goodwill associated therewith, including any of the
foregoing referred to in Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing referred to in
Schedule 6 and (c) all rights to obtain any reissues or extensions of the
foregoing.
 
“Pledged LLC Interests” means, with respect to any Grantor, all right, title and
interest of such Grantor as a member of all LLCs and all right, title and
interest of such Grantor in, to and under the LLC Agreements.
 
“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
 
“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited or general partner in all
Partnerships and all right, title and interest of such Grantor in, to and under
the Partnership Agreements.
 
“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement), together with any other Equity Interests of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
including, but not limited to, all Pledged LLC Interests and Pledged Partnership
Interests related thereto; and (b) the certificates or instruments, if any,
representing such Equity Interests, (c) all dividends (cash, Equity Interests or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities, (d)
all replacements, additions to and substitutions for any of the Property
referred to in this definition, including, without limitation, claims against
third parties, (e) the proceeds, interest, profits and other income of or on any
of the Property referred to in this definition, (f) all security entitlements in
respect of any of the foregoing, if any, and (g) all books and records relating
to any of the Property referred to in this definition.
 
“Proceeds” means all “proceeds” as such term is defined in the UCC on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.
 
“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).
 
-4-

--------------------------------------------------------------------------------


 
“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Swap Agreement and any other document made,
delivered or given in connection with any of the foregoing.
 
“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders, and the Approved Counterparties that are parties to Secured Swap
Agreements.
 
“Secured Swap Agreement” means any Swap Agreement between the Borrower or any of
its Subsidiaries and any Approved Counterparty in effect while such Person is an
Approved Counterparty regardless of when such Swap Agreement was entered
into.  For the avoidance of doubt, a Swap Agreement ceases to be a Secured Swap
Agreement if the Person that is the counterparty to the Borrower or one of its
Subsidiaries under a Swap Agreement ceases to be an Approved Counterparty under
the Credit Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 6 and (b) the right to
obtain all renewals thereof.
 
“Supplement” means a Supplement substantially in the form attached hereto as
Annex III.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.
 
Section 1.02 Other Definitional Provisions.  Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, refer to such Grantor’s Collateral or the relevant part thereof.
 
Section 1.03 Rules of Interpretation.  Section 1.04 and Section 1.05 of the
Credit Agreement are hereby incorporated herein by reference and shall apply to
this Agreement, mutatis mutandis.
 
-5-

--------------------------------------------------------------------------------


 
ARTICLE II
Guarantee
 
Section 2.01 Guarantee.
 
(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Secured Parties and each of their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
in cash and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations.  This is a
guarantee of payment and not collection and the liability of each Guarantor is
primary and not secondary.
 
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).
 
(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of any Secured Party hereunder.
 
(d) Each Guarantor agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor.  The guarantee contained in this Article II shall remain in full
force and effect until all the Borrower Obligations shall have been irrevocably
and indefeasibly satisfied by payment in full in cash, no Letter of Credit shall
be outstanding and all of the Commitments are terminated, notwithstanding that
from time to time during the term of the Credit Agreement, no Borrower
Obligations may be outstanding.
 
(e) No payment made by any Grantor, any other guarantor or any other Person or
received or collected by any Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are
irrevocably and indefeasibly paid in full in cash, no Letter of Credit shall be
outstanding and all of the Commitments are terminated.
 
Section 2.02 Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03.  The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.
 
-6-

--------------------------------------------------------------------------------


 
Section 2.03 No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any indemnity, exoneration, participation, contribution or reimbursement
from the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Secured Parties on account
of the Borrower Obligations are irrevocably and indefeasibly paid in full in
cash, no Letter of Credit shall be outstanding and all of the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been irrevocably and indefeasibly paid in full in cash, any Letter of
Credit shall be outstanding or any of the Commitments are in effect, such amount
shall be held by such Guarantor in trust for the Secured Parties, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in accordance with
Section 10.02(c) of the Credit Agreement.
 
Section 2.04 Guaranty Amendments, Etc. with respect to the Borrower
Obligations.  Each Guarantor shall remain obligated hereunder, and such
Guarantor’s obligations hereunder shall not be released, discharged or otherwise
affected, notwithstanding that, without any reservation of rights against any
Guarantor and without notice to, demand upon or further assent by any Guarantor
(which notice, demand and assent requirements are hereby expressly waived by
such Guarantor):  (a) any demand for payment of any of the Borrower Obligations
made by any Secured Party may be rescinded by such Secured Party or otherwise
and any of the Borrower Obligations continued; (b) the Borrower Obligations, the
liability of any other Person upon or for any part thereof or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by, or any indulgence
or forbearance in respect thereof granted by, any Secured Party; (c) any Secured
Document may be amended, modified, supplemented or terminated, in whole or in
part, as the Secured Parties may deem advisable from time to time; (d) any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released; (e) any additional guarantors,
makers or endorsers of the Borrower Obligations may from time to time be
obligated on the Borrower Obligations or any additional security or collateral
for the payment and performance of the Borrower Obligations may from time to
time secure the Borrower Obligations; or (f) any other event shall occur which
constitutes a defense or release of sureties generally.  No Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Borrower Obligations or for the guarantee
contained in this Article II or any Property subject thereto.
 
-7-

--------------------------------------------------------------------------------


 
Section 2.05 Waivers.  Each Guarantor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by any Secured Party upon the guarantee contained
in this Article II or acceptance of the guarantee contained in this Article II;
the Borrower Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Article II and no notice of
creation of the Borrower Obligations or any extension of credit already or
hereafter contracted by or extended to the Borrower need be given to any
Guarantor; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article II.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations.
 
Section 2.06 Guaranty Absolute and Unconditional.
 
(a) Each Guarantor understands and agrees that the guarantee contained in this
Article II is, and shall be construed as, a continuing, completed, absolute and
unconditional guarantee of payment, and each Guarantor hereby waives any defense
of a surety or guarantor or any other obligor on any obligations arising in
connection with or in respect of any of the following and hereby agrees that its
obligations hereunder shall not be discharged or otherwise affected as a result
of any of the following:
 
(i) the invalidity or unenforceability of any Secured Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party;
 
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party;
 
(iii) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
 
(iv) any sale, lease or transfer of any or all of the assets of the Borrower or
any other Guarantor, or any changes in the shareholders of the Borrower or any
other Guarantor;
 
(v) any change in the corporate existence (including its constitution, laws,
rules, regulations or power), structure or ownership of any Grantor or in the
relationship between the Borrower and any Grantor;
 
(vi) the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien, it being recognized and agreed by each of the Guarantors that
it is not entering into this Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectability or value of any of
the Collateral for the Obligations;
 
-8-

--------------------------------------------------------------------------------


 
(vii) the absence of any attempt to collect the Obligations or any part of them
from any Grantor;
 
(viii) (A) any Secured Party’s election, in any proceeding instituted under
Chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code; (B) any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of any Secured Party’s claim (or claims) for repayment of
the Obligations; (D) any use of cash collateral under Section 363 of the
Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Secured Parties or any of them for any reason; or (G) failure by
any Secured Party to file or enforce a claim against the Borrower or its estate
in any bankruptcy or insolvency case or proceeding; or
 
(ix) any other circumstance or act whatsoever, including any action or omission
of the type described in Section 2.04 (with or without notice to or knowledge of
the Borrower or such Guarantor), which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Article II, in bankruptcy or in any other instance.
 
(b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
 
Section 2.07 Reinstatement.  The guarantee contained in this Article II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its Property, or otherwise, all as though
such payments had not been made.
 
-9-

--------------------------------------------------------------------------------


 
Section 2.08 Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent, for the ratable benefit of the Secured
Parties, without set-off, deduction or counterclaim, in U.S. dollars, in
immediately available funds, at the offices of the Administrative Agent
specified in Section 12.01 of the Credit Agreement (or from time to time
designated in accordance with the terms thereof).
 
ARTICLE III
Grant of Security Interest
 
Section 3.01 Grant of Security Interest.  Each Grantor hereby pledges, assigns
and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority continuing security interest in, lien on and right of setoff against,
all of the following Property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of such Grantor’s Obligations:
 
(a) all Accounts;
 
(b) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);
 
(c) all Commercial Tort Claims (including, without limitation, with respect to
the matters set forth on Schedule 3);
 
(d) all Contracts (except for any Contract that will terminate automatically
upon the grant of security interests hereunder, provided, however, that any such
Contract shall automatically cease to be excluded from the Collateral at such
time as (i) the prohibition of the creation of a Lien in such Contract is no
longer in effect or is rendered ineffective as a matter of law, (ii) the
Grantors have obtained the consent of the other parties to such Contract to the
creation of a Lien in such Contract (which consent, upon the request of the
Administrative Agent, Grantors will obtain), or (iii) the breach, default, event
of default or any other conditions otherwise giving rise to the exclusion of
such Contract from Collateral under this clause (d) shall cease to exist);
 
(e) all Deposit Accounts other than payroll, withholding tax and other fiduciary
Deposit Accounts;
 
(f) all Documents;
 
(g) all Equipment;
 
(h) all Fixtures;
 
(i) all General Intangibles (including, without limitation, all rights in and
under Swap Agreements);
 
-10-

--------------------------------------------------------------------------------


 
(j) all Instruments;
 
(k) all Intellectual Property;
 
(l) all Inventory;
 
(m) all Securities Accounts and Investment Property;
 
(n) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);
 
(o) all other Property not otherwise described above (except for any Property
specifically excluded from any defined term used in any clause of this section
above);
 
(p) all books and records pertaining to the Collateral; and
 
(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.
 
Section 3.02 Transfer of Pledged Securities.  All certificates or instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, and accompanied by any required transfer tax stamps to effect the pledge
of the Pledged Securities to the Administrative Agent.  Notwithstanding the
preceding sentence, at the Administrative Agent’s discretion, all Pledged
Securities must be delivered or transferred in such manner as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8.303 of the UCC (if the Administrative Agent
otherwise qualifies as a protected purchaser).  During the continuance of an
Event of Default, the Administrative Agent shall have the right, at any time in
its discretion and without notice, to transfer to or to register in the name of
the Administrative Agent or any of its nominees any or all of the Pledged
Securities, subject only to the revocable rights of the relevant Grantor
specified in Section 6.03.  In addition, during the continuance of an Event of
Default, the Administrative Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Securities for
certificates or instruments of smaller or larger denominations.
 
ARTICLE IV
Representations and Warranties
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective loans to and
extensions of credit to the Borrower thereunder and to induce the Lenders (and
their Affiliates) to enter into Swap Agreements with the Borrower and its
Subsidiaries, each Grantor hereby represents and warrants to the Administrative
Agent and each Lender that:
 
-11-

--------------------------------------------------------------------------------


 
Section 4.01 Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated by
reference, are true and correct, and the Administrative Agent and the Lenders
shall be entitled to rely on each of them, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 4.01, be deemed to be a reference to such Guarantor’s
knowledge.
 
Section 4.02 Title; No Other Liens.  Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral by
the Credit Agreement, such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others.  No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.  Schedule 7 is a
complete list of any existing permitted financing statements or other public
notice with respect to all or any part of the Collateral on the date
hereof.  For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor.  For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.  Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.
 
Section 4.03 Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form, except for such filings and other documents to
be delivered after the date hereof pursuant to the Credit Agreement) will
constitute  valid perfected security interests in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, in all of the Collateral, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
subject only to Liens permitted by Section 9.03 of the Credit Agreement.
 
Section 4.04 Grantor Information.  On the date hereof, the correct legal name of
such Grantor, all names and trade names that such Grantor has used in the last
five years, such Grantor’s jurisdiction of organization and each jurisdiction of
organization of such Grantor over the last five years, such Grantor’s
organizational number (if any), taxpayor identification number, and the
location(s) of such Grantor’s chief executive office or sole place of business
or principal residence, as the case may be, over the last five years are
specified on Schedule 4.  The Administrative Agent has received a certified
charter, certificate of incorporation or other organization document and good
standing certificate as of a date which is recent to the date hereof.
 
-12-

--------------------------------------------------------------------------------


 
Section 4.05 Inventory and Equipment.  On the date hereof, any Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5.
 
Section 4.06 Deposit Accounts and Securities Accounts.  Schedule 8 correctly
identifies all Deposit Accounts and Securities Accounts owned by each Grantor
and institutions holding such Deposit Accounts or Securities Accounts on the
date hereof.
 
Section 4.07 Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
 
Section 4.08 Investment Property.
 
(a) The Pledged Securities required to be pledged hereunder and under the Credit
Agreement by such Grantor on the date hereof are listed in Schedule 2.  The
shares of Pledged Securities pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor.  All the shares of the Pledged Securities have
been duly and validly issued and are fully paid and nonassessable; and such
Grantor is the record and beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and any Liens permitted by Section 9.03 of
the Credit Agreement, and has rights in or the power to transfer the Investment
Property in which a Lien is granted by it hereunder, free and clear of any Lien
other than Liens permitted by Section 9.03 of the Credit Agreement.
 
(b) There are no restrictions on transfer (that have not been waived or
otherwise consented to) in the LLC Agreement governing any Pledged LLC Interest
or the Partnership Agreement governing any Pledged Partnership Interest or any
other agreement relating thereto which would limit or restrict:  (i) the grant
of a security interest in the Pledged LLC Interests or the Pledged Partnership
Interests, (ii) the perfection of such security interest or (iii) the exercise
of remedies in respect of such perfected security interest in the Pledged LLC
Interests or the Pledged Partnership Interests, in each case, as contemplated by
this Agreement.  Upon the exercise of remedies in respect of the Pledged LLC
Interests or the Pledged Partnership Interests, a transferee or assignee of a
membership interest or a partnership interest, as the case may be, of such LLC
or Partnership, as the case may be, shall become a member or partner, as the
case may be, of such LLC or Partnership, as the case may be, entitled to
participate in the management thereof and, upon the transfer of the entire
interest of such Grantor, such Grantor shall cease to be a member or partner, as
the case may be.
 
(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
 
-13-

--------------------------------------------------------------------------------


 
Section 4.09 Receivables.
 
(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent.
 
(b) None of the obligors on any Receivables is a Governmental Authority.
 
(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate.
 
Section 4.10 Contracts.
 
(a) No consent of any party (other than such Grantor) to any Contract is
required, or purports to be required, in connection with the execution, delivery
and performance of this Agreement, except as has been obtained.
 
(b) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Contracts by any
party thereto other than those which have been duly obtained, made or performed,
are in full force and effect and do not subject the scope of any such Contract
to any material adverse limitation, either specific or general in nature.
 
(c) Neither such Grantor nor (to the best of such Grantor’s knowledge) any of
the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof.
 
(d) The right, title and interest of such Grantor in, to and under the Contracts
are not subject to any defenses, offsets, counterclaims or claims.
 
(e) Such Grantor has delivered to the Administrative Agent a complete and
correct copy of each material Contract, including all amendments, supplements
and other modifications thereto.
 
(f) No amount payable to such Grantor under or in connection with any Contract
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent.
 
(g) None of the parties to any Contract is a Governmental Authority.
 
Section 4.11 Intellectual Property.
 
(a) Schedule 6 lists all Intellectual Property owned by such Grantor in its own
name on the date hereof.
 
(b) On the date hereof, all material Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and does not infringe the
intellectual property rights of any other Person.
 
-14-

--------------------------------------------------------------------------------


 
(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
 
(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
 
(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.
 
Section 4.12 Commercial Tort Claims.
 
(a) On the date hereof, except to the extent listed in Schedule 3, no Grantor
has rights in any Commercial Tort Claim with potential value in excess of
$100,000.
 
(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.08 against such Grantor in the jurisdiction specified
in Schedule 3, the security interest granted in such Commercial Tort Claim will
constitute a valid perfected security interest in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase
such Collateral from such Grantor, which security interest shall be prior to all
other Liens on such Collateral except for unrecorded liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law.
 
Section 4.13 Benefit to the Guarantors.  The Borrower is a member of an
affiliated group of companies that includes such Grantor, and the Borrower and
the other Grantors are engaged in related businesses.  Such Grantor may
reasonably be expected to benefit, directly or indirectly, from the
Transactions; and such Grantor has determined that this Agreement is convenient
to the conduct, promotion and attainment of the business of such Grantor.
 
ARTICLE V
Covenants
 
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been irrevocably and indefeasibly paid in full in cash, no Letter of
Credit shall be outstanding and all of the Commitments shall have terminated:
 
Section 5.01 Covenants and Events of Default in Credit Agreement.  Such Grantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, by it so that no
Default or Event of Default is caused by the failure to take such action or to
refrain from taking such action by such Grantor.
 
-15-

--------------------------------------------------------------------------------


 
Section 5.02 Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.
 
Section 5.03 Maintenance of Perfected Security Interest; Further Documentation.
 
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.03 and shall defend such security interest against the claims and
demands of all Persons whomsoever (other than holders of Liens permitted by
Section 9.03 of the Credit Agreement), subject to the rights of such Grantor
under the Loan Documents to dispose of the Collateral.
 
(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.
 
(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) delivering certificated securities, (ii)
filing any financing or continuation statements under the UCC (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (iii) in the case of Investment Property, Securities
Accounts, Deposit Accounts, Letter-of-Credit Rights and any other relevant
Collateral, taking any actions reasonably necessary to enable the Administrative
Agent to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto.
 
Section 5.04 Changes in Locations, Name, Etc.  Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Grantor maintains any Collateral or is organized.  Without limitation
of Section 8.01(k) of the Credit Agreement or any other covenant herein, such
Grantor will not cause or permit any change in (a) its corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its Properties, (b) the location of its chief executive office or
principal place of business, (c) its identity or corporate structure or its
jurisdiction of organization or its organizational identification number in such
jurisdiction of organization or (d) its federal taxpayer identification number,
unless, in each case, such Grantor shall have first (i) notified the
Administrative Agent of such change at least thirty (30) days prior the
effective date of such change and (ii) taken all action reasonably requested by
the Administrative Agent for the purpose of maintaining the perfection and
priority of the Administrative Agent’s security interest under this
Agreement.  In any notice furnished pursuant to this Section 5.04, such Grantor
will expressly state in a conspicuous manner that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of the
Administrative Agent’s security interest in the Collateral.  At the request of
the Administrative Agent, on or prior to the occurrence of such event, the
Borrower will provide to the Administrative Agent and the Lenders an opinion of
counsel, in form and substance reasonably satisfactory to the Administrative
Agent, to the effect that such event will not impair the validity of the
security interest hereunder, the perfection and priority thereof, the
enforceability of the Loan Documents, and such other matters as may be requested
by the Administrative Agent.
 
-16-

--------------------------------------------------------------------------------


 
Section 5.05 Notices.  Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:
 
(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and
 
(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
 
Section 5.06 Investment Property.
 
(a) If such Grantor shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Equity Interests of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Secured Parties, hold the same in trust for the
Secured Parties, segregated from other Property of such Grantor, and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations.  Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the
Obligations.  If any sums of money or property so paid or distributed in respect
of the Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, hold such money or property in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
 
-17-

--------------------------------------------------------------------------------


 
(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) unless otherwise expressly permitted hereby or under the other Loan
Documents, vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
Liens permitted by Section 9.03 of the Credit Agreement and the security
interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.
 
(c) In the case of each Grantor that is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.06(a) with
respect to the Investment Property issued by it and (iii) the terms of Section
6.03(c) and Section 6.07 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.03(c) or Section
6.07 with respect to the Investment Property issued by it.  In the case of any
Issuer that is not a Grantor hereunder, such Grantor shall promptly cause such
Issuer to execute and deliver to the Administrative Agent an Acknowledgment and
Consent.
 
(d) In the case of each Grantor that is a partner in a Partnership, such Grantor
hereby consents to the extent required by the applicable Partnership Agreement
to the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Partnership Interests in such Partnership and to the transfer of such
Pledged Partnership Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
partner in such Partnership with all the rights, powers and duties of a general
partner or a limited partner, as the case may be.  In the case of each Grantor
that is a member of an LLC, such Grantor hereby consents to the extent required
by the applicable LLC Agreement to the pledge by each other Grantor, pursuant to
the terms hereof, of the Pledged LLC Interests in such LLC and to the transfer
of such Pledged LLC Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
member of the LLC with all the rights, powers and duties of a member of such
LLC.
 
(e) Such Grantor shall not agree to any amendment of a Partnership Agreement or
an LLC Agreement that (i) in any way adversely affects the perfection of the
security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Grantor hereunder or (ii)
causes any Partnership Agreement or LLC Agreement to include an election to
treat the membership interests or partnership interests of such Grantor as a
security under Section 8.103 of the UCC.
 
(f) Such Grantor shall furnish to the Administrative Agent such stock or equity
powers and other instruments as may be required by the Administrative Agent to
assure the transferability of the Investment Property when and as often as may
be reasonably requested by the Administrative Agent.
 
-18-

--------------------------------------------------------------------------------


 
(g) The Pledged Securities set forth on Schedule 2 will at all times constitute
not less than 100% of the Equity Interests of the Issuer thereof owned by such
Grantor.  Such Grantor will not permit any Issuer of any of the Pledged
Securities set forth on Schedule 2 to issue any new shares of any class of
Equity Interests of such Issuer without the prior written consent of the
Administrative Agent.
 
Section 5.07 Intellectual Property.
 
(a) Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Governmental Requirements, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(v) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.
 
(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.
 
(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise
impaired.  Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of the Copyrights may fall into the public domain.
 
(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.
 
(e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
 
-19-

--------------------------------------------------------------------------------


 
(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby.
 
(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
 
(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
 
Section 5.08 Commercial Tort Claims.  If such Grantor shall obtain an interest
in any Commercial Tort Claim with a potential value in excess of $100,000, such
Grantor shall, within 30 days of obtaining such interest, sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.
 
ARTICLE VI
Remedial Provisions
 
Section 6.01 Certain Matters Relating to Receivables.
 
(a) The Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications.  At any time and from time to time, upon the Administrative
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
 
-20-

--------------------------------------------------------------------------------


 
(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables and the Administrative Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default.  If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.05 and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor.  Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
 
(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
 
Section 6.02 Communications with Obligors; Grantors Remain Liable.
 
(a) The Administrative Agent in its own name or in the name of others may at any
time communicate with obligors under the Receivables and parties to the
Contracts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.
 
(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
 
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
-21-

--------------------------------------------------------------------------------


 
Section 6.03 Pledged Securities.
 
(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.03(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities and all payments made in respect of
the Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which would impair the Collateral or which would
be inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
 
(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (A) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
 
-22-

--------------------------------------------------------------------------------


 
Section 6.04 Proceeds to be Turned Over to Administrative Agent.  In addition to
the rights of the Administrative Agent and the Lenders specified in Section 6.01
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, checks
and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.05.
 
Section 6.05 Application of Proceeds.  At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Article II, in payment of the Obligations
in accordance with Section 10.02(c) of the Credit Agreement.    
 
Section 6.06 Code and Other Remedies.
 
(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement, the other Loan Documents
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by any Grantor, including any equity or right of redemption, stay or appraisal
which any Grantor has or may have under any rule of law, regulation or statute
now existing or hereafter adopted (and each Grantor hereby waives any rights it
may have in respect thereof).  
 
-23-

--------------------------------------------------------------------------------


 
Upon any such sale or transfer, the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser or transferee thereof the
Collateral so sold or transferred.  The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.06, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 10.02(c) of the Credit Agreement, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9.615(a)(3) of the UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder except to the extent caused by the
gross negligence or willful misconduct of the Administrative Agent or such
Secured Party or their respective agents.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.
 
(b) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations.  Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  Without limitation of the foregoing, any
disposition involving three (3) or more bidders that are “accredited investors”
(within the meaning of the Securities Act) shall constitute disposition in a
commercially reasonable manner.
 
(c) The Administrative Agent may appoint any Person as agent to perform any act
or acts necessary or incident to any sale or transfer of the Collateral.
 
Section 6.07 Registration Rights.
 
(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Securities pursuant to Section 6.06, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Securities, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Securities,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Securities, or that portion
thereof to be sold and (iii) make all amendments thereto and/or to the related
prospectus which are reasonably necessary or advisable, all in conformity with
the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.
 
-24-

--------------------------------------------------------------------------------


 
(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, or  may determine that a public sale is impracticable or not
commercially reasonable, and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers which will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Securities pursuant to this Section 6.07 valid and
binding and in compliance with any and all other applicable Governmental
Requirements.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.07 will cause irreparable injury to the Secured
Parties, that the Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.07 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.
 
Section 6.08 Waiver; Deficiency.  Each Grantor waives and agrees not to assert
any rights or privileges which it may acquire under the UCC.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
reasonable fees and disbursements of any attorneys employed by the
Administrative Agent or any Secured Party to collect such deficiency.
 
Section 6.09 Non-Judicial Enforcement.  The Administrative Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and to the
extent permitted by law, each Grantor expressly waives any and all legal rights
which might otherwise require the Administrative Agent to enforce its rights by
judicial process.
 
-25-

--------------------------------------------------------------------------------


 
ARTICLE VII
The Administrative Agent
 
Section 7.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
 
(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:
 
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
 
(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii) pay or discharge Taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement or any other Loan Document and pay all or any part of the
premiums therefor and the costs thereof;
 
(iv) execute, in connection with any sale provided for in Section 6.06 or
Section 6.07, any indorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and
 
(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) in the name of such Grantor, or in its own name,
or otherwise, commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
 
-26-

--------------------------------------------------------------------------------


 
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
 
Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.
 
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
 
(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with interest thereon at
the post-default rate specified in Section 3.02(c) of the Credit Agreement, but
in no event to exceed the Highest Lawful Rate, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.
 
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
Section 7.02 Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9.207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar Property for its own account, and the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral.  Neither the Administrative Agent, any Secured Party nor any of
their Related Parties shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. 
 
-27-

--------------------------------------------------------------------------------


 
The powers conferred on the Administrative Agent and the Secured Parties
hereunder are solely to protect the Administrative Agent’s and the Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers.  The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.  To the fullest extent permitted by applicable
law, the Administrative Agent shall be under no duty whatsoever to make or give
any presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Obligations, or
to take any steps necessary to preserve any rights against any Grantor or other
Person or ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not it has or is deemed to have knowledge of such matters.  Each
Grantor, to the extent permitted by applicable law, waives any right of
marshaling in respect of any and all Collateral, and waives any right to require
the Administrative Agent or any Secured Party to proceed against any Grantor or
other Person, exhaust any Collateral or enforce any other remedy which the
Administrative Agent or any Secured Party now has or may hereafter have against
any Grantor or other Person.
 
Section 7.03 Execution of Financing Statements.  Pursuant to the UCC and any
other applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.  Each Grantor authorizes
the Administrative Agent to use the collateral description “all personal
property” or “all assets” in any such financing statements.  Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.
 
Section 7.04 Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
-28-

--------------------------------------------------------------------------------


 
ARTICLE VIII
Subordination of Indebtedness
 
Section 8.01 Subordination of All Grantor Claims.  As used herein, the term
“Grantor Claims” shall mean all debts and obligations of the Borrower or any
other Grantor to any other Grantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by.  After and during the continuation of an Event of
Default, no Grantor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Grantor Claims.
 
Section 8.02 Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Administrative
Agent and the Secured Parties shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Grantor Claims.  Each Grantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties for application against the
Borrower Obligations as provided under Section 10.02(c) of the Credit
Agreement.  Should the Administrative Agent or any Secured Party receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to any Grantor, and which, as between such Grantors, shall
constitute a credit upon the Grantor Claims, then upon irrevocable and
indefeasible payment in full in cash of the Borrower Obligations, the expiration
of all Letters of Credit outstanding under the Credit Agreement and the
termination of all of the Commitments, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the Secured Parties to
the extent that such payments to the Administrative Agent and the Secured
Parties on the Grantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Administrative Agent and the
Secured Parties had not received dividends or payments upon the Grantor Claims.
 
Section 8.03 Payments Held in Trust.  In the event that, notwithstanding Section
8.01 and Section 8.02, any Grantor should receive any fund, payment, claim or
distribution which is prohibited by such Sections, then it agrees: (a) to hold
in trust for the Administrative Agent and the Secured Parties an amount equal to
the amount of all funds, payments, claims or distributions so received and (b)
that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.
 
-29-

--------------------------------------------------------------------------------


 
Section 8.04 Liens Subordinate.  Each Grantor agrees that, until the Borrower
Obligations are irrevocably and indefeasibly paid in full in cash, no Letter of
Credit shall be outstanding and the termination of all of the Commitments, any
Liens securing payment of the Grantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Obligations, regardless of
whether such encumbrances in favor of such Grantor, the Administrative Agent or
any Secured Party presently exist or are hereafter created or attach.  Without
the prior written consent of the Administrative Agent, no Grantor, during the
period in which any of the Borrower Obligations are outstanding or the
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Grantor Claims or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.
 
Section 8.05 Notation of Records.  Upon the request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of
the Grantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.
 
ARTICLE IX
 
Miscellaneous
 
Section 9.01 No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 9.04), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, and no
course of dealing with respect to, any right, power or privilege hereunder, or
any abandonment or discontinuance of steps to enforce such right, power or
privilege, shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Administrative Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Secured Party would otherwise have
on any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law or equity.
 
Section 9.02 Notices.  All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 12.01 of the
Credit Agreement; provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 1.
 
Section 9.03 Enforcement Expenses; Indemnities.
 
(a) Each Guarantor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Article II or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Secured Party and of counsel to the Administrative
Agent.
 
-30-

--------------------------------------------------------------------------------


 
(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all Other Taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
 
(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 12.03 of the Credit
Agreement.
 
(d) The agreements in this Section 9.03 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
 
Section 9.04 Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.
 
Section 9.05 Successors and Assigns.  The provisions of this Agreement shall be
binding upon the Grantors and their successors and assigns and shall inure to
the benefit of the Administrative Agent and the Secured Parties and their
respective successors and assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent, and any such purported
assignment, transfer or delegation shall be null and void.
 
Section 9.06 Survival; Revival; Reinstatement.
 
(a) All covenants, agreements, representations and warranties made by any
Grantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent and the Lenders and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the other
agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Section 9.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
 
-31-

--------------------------------------------------------------------------------


 
(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Secured Parties’ Liens, security interests,
rights, powers and remedies under this Agreement and each other Loan Document
shall continue in full force and effect.  In such event, each Loan Document
shall be automatically reinstated and the Borrower shall take such action as may
be reasonably requested by the Administrative Agent and the Secured Parties to
effect such reinstatement.
 
Section 9.07 Counterparts; Integration; Effectiveness.
 
(a) This Agreement may be executed in multiple counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN THE LETTERS OF CREDIT AND THE LETTER OF CREDIT
AGREEMENTS) REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
(c) This Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto, the Lenders and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 9.08 Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
-32-

--------------------------------------------------------------------------------


 
Section 9.09 Set-Off.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, without notice to such Person or any other Grantor,
any such notice being expressly waived by each Grantor, to the fullest extent
permitted by law, to set off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness, claims or obligations (of whatsoever kind,
including, without limitations obligations under Swap Agreements), in any
currency, whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or Affiliate to or for the
credit or the account of any Grantor against any of and all the obligations and
liabilities of the Grantor owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 9.09 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
 
Section 9.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.
 
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.
 
(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OF THE CREDIT AGREEMENT (OR SUCH OTHER ADDRESS AS IS
SPECIFIED PURSUANT TO SECTION 12.01 OF THE CREDIT AGREEMENT) OR SCHEDULE 1
HERETO, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER
SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF
A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.
 
-33-

--------------------------------------------------------------------------------


 
(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (IV) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.
 
Section 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12 Acknowledgments.  Each Grantor hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
 
(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
 
(d) Each of the parties hereto specifically agrees that it has a duty to read
this Agreement, the Security Instruments and the other Loan Documents and agrees
that it is charged with notice and knowledge of the terms of this Agreement, the
Security Instruments and the other Loan Documents; that it has in fact read this
Agreement, the Security Instruments and the other Loan Documents and is fully
informed and has full notice and knowledge of the terms, conditions and effects
thereof; that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
Security Instruments; and has received the advice of its attorney in entering
into this Agreement and the Security Instruments; and that it recognizes that
certain of the terms of this Agreement and the Security Instruments result in
one party assuming the liability inherent in some aspects of the transaction and
relieving the other party of its responsibility for such liability.  EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE SECURITY
INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
 
-34-

--------------------------------------------------------------------------------


 
Section 9.13 Additional Grantors and Additional Pledged Securities.  Each
Subsidiary of the Borrower that is required to become a party to this Agreement
pursuant to Section 8.13 of the Credit Agreement shall become a party hereto as
a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement and shall thereafter have the same rights,
benefits and obligations as a Grantor party hereto on the date hereof.  Each
Grantor that is required to pledge additional Equity Interests pursuant to the
Credit Agreement shall execute and deliver a Supplement.
 
Section 9.14 Releases.
 
(a) Release Upon Payment in Full.  Upon the indefeasible payment in full in cash
of the Borrower Obligations, the termination or expiration of all Letters of
Credit, the termination or expiration of all Secured Swap Agreements and the
termination of all of the Commitments, the security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the applicable
Grantor to the extent such Collateral shall not have been sold or otherwise
applied pursuant to the terms hereof.  Upon any such termination, the
Administrative Agent will, at the Grantors’ expense, execute and deliver to the
applicable Grantor such documents (including, without limitation, UCC-3
termination statements) as such Grantor shall reasonably request to evidence
such termination.
 
(b) Partial Releases.  If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral.  At the request and sole expense of the
Borrower, a Guarantor shall be released from its obligations hereunder in the
event that all the Equity Interests of such Guarantor shall be sold, transferred
or otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least fifteen Business Days prior to the date of the proposed release, a written
request of a Responsible Officer for release identifying the relevant Guarantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
 
(c) Retention in Satisfaction.  Except as may be expressly applicable pursuant
to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Secured Parties shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 9.14(a).
 
-35-

--------------------------------------------------------------------------------


 
Section 9.15 Acceptance.  Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Secured Parties being conclusively presumed by their request for this
Agreement and delivery of the same to the Administrative Agent.
 
Section 9.16 Intercreditor Agreement.  Each party hereunder agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement.
 
 
 
[Remainder of page intentionally left blank; signature page follows]
 

 
-36-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 
 
BORROWER:
Petro Resources Corporation
         
By:  /s/ Wayne Hall                                                          
 
Name:  Wayne Hall
 
Title:    CEO
               
GUARANTORS:
PRC Williston, LLC
     
By:  Petro Resources Corporation,
 
        its sole member
         
By:  /s/ Wayne Hall                                                           
 
Name:  Wayne Hall
 
Title:    CEO


 
 
Signature Page 1 – Guaranty and Collateral Agreement

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to as
of the date hereof by:
 
 
ADMINISTRATIVE AGENT:
CIT CAPITAL USA INC.,
 
as Administrative Agent
         
By:  /s/ George McKean                                                   
 
Name: George McKean
 
Title: Vice President

 
 
 
 
 
 
Signature Page 2 – Guaranty and Collateral Agreement

--------------------------------------------------------------------------------